DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because “produPce” should be replaced with “produce” in the 1st line.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:  in the paragraph under the heading CROSS-REFERENCE TO RELATED APPLICATIONS, the status of the parent application 15/775,142 should be updated as “U.S. Patent No. 11,077,493”.  Appropriate correction is required.

Claim Objections
Claims 1, 2, and 8 are objected to because of the following informalities:
In claim 1, 9th line, add “a” before “matrix” for clarity.
In claim 1, 9th line, add “a” before “casting” for clarity.
In claim 2, 2nd line, replace “¤m” with “µm” after “100”.
In claim 8, 1st line, replace “moderator powder is” with “moderator powders are” to obtain proper antecedent basis with “moderator powders” in the 8th line of independent claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fabrication" in the 1st line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
Claim 1 recites the limitation "the formation" in the 5th line.  There is insufficient antecedent basis for this limitation in the claim.  In this instance, it is suggested to delete “the” to obtain proper antecedent basis.
With regard to claim 3, the limitation “and in a case of Ti and/or W these are the powders…” is unclear.  Correction and clarification are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Berton (US 2011/0303778), which was cited in the Information Disclosure Statement dated July 7, 2021.
Regarding independent claim 1, as well as claims 3, 4, 6, 8, and 9, Berton discloses a composition of powders for fabrication of casting inserts (abstract; and paragraphs [0015]-[0031], [0067]-[0071], and [0084]-[0094]), in which the composition of powders comprises powders selected from a group of carbides, including TiC, as well as the moderator powder being Fe.  However, Berton fails to teach carbon (graphite), WC, Mn, Si, Cu, B, or ceramics (ZrO2 or Al2O3), as well as the claimed ranges.
However, it would have been obvious to one of ordinary skill in the art to include the claimed ranges, since it would involve routine experimentation in order to produce the best results of the properties of the powder composition.  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to choose the instantly claimed ranges through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  Moreover, it would have been obvious to one of ordinary skill in the art to select a known component and/or an equivalent component in order to produce the desired product.  With regard to the types of moderator powders that are suitable for use, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 2, the size of the TiC particles is less than 20 µm, which overlaps the range of up to 100 µm (see paragraph [0018]).
Regarding claims 5 and 7, the moderator powder includes Fe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants' disclosure.  US 11,077,493 (which issued from parent application 15/775,142) is cited in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P KERNS whose telephone number is (571)272-1178. The examiner can normally be reached Monday-Friday 8am-430pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN P KERNS/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        May 14, 2022